Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Claim(s) 1-13 is/are pending in this office action.
Claim(s) 1 and 3 is/are amended.
No claim(s) is/are new or cancelled.
Claim(s) 1-9 and 11-13 is/are rejected. 

Response to Arguments
Applicant’s arguments, see pp. 6-8, filed 11-12-2020, with respect to the rejection(s) of claim(s) 1-9 and 11-13 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Patent Publication No. 2019/0221001 issued to Dassa et al.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims encompass at least one embodiment consisting entirely of software, per se.


Claims 10-13 are rejected by virtue of their dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2019/0221001 issued to Dassa et al.

Regarding claim 1, Dassa teaches a method for slicing live streaming, the method being applied to an HTTP Live Streaming (HLS) source station server, and comprising: 
, by the HLS source station server, the live streaming from a live source station server (¶85, 99-100 - a live stream of a media file is received for display within a user interface (UI). According to some embodiments, the live stream can be an HLS stream and is received by server in ¶49); 
slicing, by the HLS source station server, the live streaming to generate an index file and sliced files of the live streaming (¶49-50 - server can encode and/or encapsulate the input video flow in a proper format for the delivery and video is prepared for distribution by segmenting it into different files. In the process of intake, the video is coded and segmented to generate video fragments and index file, […], then implements a segmenter that divides the MPEG-2 TS file into fragments and identified with a .ts file suffix. The server also creates an index file (e.g., playlist) that contains references of the fragmented files); and
sending, by the HLS source station server, the index file and the sliced files of the live streaming to an object storage server, to cause the object storage server to store the index file and the sliced files of the live streaming (¶48-50 – distributer send index file, created at server where it is stored and available to downloading clients, therefore the index file is given by the HLS server to the distributor which is a separate server in the server architecture). 

Regarding claim 5, Dassa teaches an apparatus for slicing a live streaming, the apparatus being provided in an HTTP Live Streaming (HLS) source station server, and comprising: 
at least one processor (¶26 - processor); and 
a memory storing instructions (¶25 - memory), wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: 
 (¶47-50 - HLS is an HTTP-based media streaming communications protocol. HLS communications involve breaking the overall stream into a sequence of small HTTP-based file downloads, where each download loads one short portion of an overall potentially unbounded transport stream. As the stream is played, a number of different alternate streams containing the same material encoded at a variety of data rates can be selected, thereby allowing the streaming session to adapt to the available data rate);
slicing the live streaming to generate an index file and sliced files of the live streaming (¶49-50 - server can encode and/or encapsulate the input video flow in a proper format for the delivery and video is prepared for distribution by segmenting it into different files. In the process of intake, the video is coded and segmented to generate video fragments and index file, […], then implements a segmenter that divides the MPEG-2 TS file into fragments and identified with a .ts file suffix. The server also creates an index file (e.g., playlist) that contains references of the fragmented files); and 
sending the index file and the sliced files of the live streaming to an object storage server, to cause the object storage server to store the index file and the sliced files of the live streaming (¶48-50 – distributer send index file, created at server where it is stored and available to downloading clients, therefore the index file is given by the HLS server to the distributor which is a separate server in the server architecture). 

Regarding claim 9, Dassa teaches a system for slicing a live streaming, comprising a live source station server, an HTTP Live Streaming (HLS) source station server, and an object storage server; wherein: 
the HLS source station server is configured to acquire the live streaming from the live source station server (¶47-50 - HLS is an HTTP-based media streaming communications protocol. HLS communications involve breaking the overall stream into a sequence of small HTTP-based file downloads, where each download loads one short portion of an overall potentially unbounded transport stream. As the stream is played, a number of different alternate streams containing the same material encoded at a variety of data rates can be selected, thereby allowing the streaming session to adapt to the available data rate), slice the live streaming to generate an index file and sliced files of the live streaming (¶49-50 - server can encode and/or encapsulate the input video flow in a proper format for the delivery and video is prepared for distribution by segmenting it into different files. In the process of intake, the video is coded and segmented to generate video fragments and index file, […], then implements a segmenter that divides the MPEG-2 TS file into fragments and identified with a .ts file suffix. The server also creates an index file (e.g., playlist) that contains references of the fragmented files), and
send the index file and the sliced files of the live streaming to the object storage server, the object storage server is configured to store the index file and the sliced files of the live streaming (¶48-50 – distributer send index file, created at server where it is stored and available to downloading clients, therefore the index file is given by the HLS server to the distributor which is a separate server in the server architecture). 

Regarding claim 13, Dassa teaches a non-transitory computer readable medium, storing a computer program thereon, wherein the computer program, when executed by a process, implements the method according to claim 1 (¶25 - CRM).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2019/0221001 issued to Dassa et al. in view of US Patent Publication No. 2015/0067722 issued to Bjordammen et al.

Regarding claim 2, Dassa teaches the method according to claim 1, wherein the method further comprises: 
receiving a live stream request sent by an edge node server of a Content Delivery Network (CDN), wherein the live stream request is sent by a terminal device of a live stream viewing user to the edge node server of the CDN (¶28 - content delivery servers, such as edge cache/streaming server, deliver content and manifest files (e.g., via one or more wired and/or wireless telecommunication networks, not pictured) to IP subscribers 122 or 124. In an illustrative example, content delivery network 120 comprises an access network that includes communication links connecting origin servers to the access network, and communication links connecting distribution nodes and/or content delivery servers to the access network. Each distribution node and/or content delivery server can be connected to one or more adaptive bit rate client devices; e.g., for exchanging data with and delivering content downstream to the connected IP client devices)
Dassa does not explicitly indicate receiving a live stream request sent by an edge node server of a Content Delivery Network (CDN), wherein the live stream request is sent by a 
However, Bjordammen teaches determining whether the object storage server stores an index file of requested live streaming (¶42 - start of a streaming session, the adaptive bit rate client device 122, 124 receives the manifest file containing metadata for the various sub-streams which are available. Upon receiving the manifest file, the subscriber's client device 122, 124 parses the manifest file and determines the chunks to request based on the playlist in the manifest file); 
acquiring, in response to that the object storage server stores the index file of the requested live streaming, the index file of the requested live streaming from the object storage server (¶43 - use of an adaptive bit rate system that chunks media files allows the client to switch between different quality (size) chunks of a given asset, as dictated by network performance. The client has the capability by using the manifest file); and 
sending the index file of the requested live streaming to the edge node server of the CDN, to cause the edge node server of the CDN to send the index file of the requested live streaming to the terminal device (¶40 - content delivery network (CDN) 120 can be communicatively coupled to the origin servers 116, 110b and 128b, and to one or more distribution nodes and/or content delivery servers (e.g., edge servers, or edge cache/streaming servers); ¶42 - adaptive bit rate client device 122, 124 receives the manifest file, part of the content delivery service includes the ability to service content request from edge servers and/or in any combination to maintain and adapt the available network data rate, see at least ¶43).
Therefore it would have been obvious at the time invention was filed to combine the teachings of Dassa’s system for computer vision on broadcast video with Bjordammen’s averting ad skipping in adaptive bit rate systems improving Dassa to include serving content from edge nodes (Bjordammen, see ¶40).

Regarding claim 3, Dassa teaches the method according to claim 2.
Dassa does not explicitly indicate acquiring, in response to that the object storage server does not store the index file of the requested live streaming, the requested live streaming from the live source station server.
However, Bjordammen teaches acquiring by the HLS source station server, in response to that the object storage server does not store the index file of the requested live streaming, the requested live streaming from the live source station server (¶42 – Upon receiving the manifest file, the subscriber's client device 122, 124 parses the manifest file and determines the chunks to request based on the playlist in the manifest file. The adaptive bit rate client device 122, 124 can fetch a first media segment posted to an origin server for playback. For example, the user may use HTTP Get or Byterange requests to request media segments. Then, during playback of that media segment, the playback device may fetch a next media segment for playback after the first media segment, and so on until the end of the media content because it does not possess the requested chunk).
Therefore it would have been obvious at the time invention was filed to combine the teachings of Dassa’s system for computer vision on broadcast video with Bjordammen’s averting ad skipping in adaptive bit rate systems to improve the system of Dassa in the same field of endeavor in order to retrieve portions of data from an edge node when the origin server cannot deliver content (Bjordammen, see ¶88).


acquiring sliced files of the requested live streaming (¶49 - In the process of intake, the video is coded and segmented to generate video fragments and index file).
Dassa does not explicitly indicate sending the sliced files of the requested live streaming to the edge node server of the CDN, to cause the edge node server of the CDN to send the sliced files of the requested live streaming to the terminal device.
However, Bjordammen teaches sending the sliced files of the requested live streaming to the edge node server of the CDN, to cause the edge node server of the CDN to send the sliced files of the requested live streaming to the terminal device (¶28 - content delivery servers, such as edge cache/streaming server, deliver content and manifest files (e.g., via one or more wired and/or wireless telecommunication networks, not pictured) to IP subscribers).
Therefore it would have been obvious at the time invention was filed to combine the teachings of Dassa’s system for computer vision on broadcast video with Bjordammen’s averting ad skipping in adaptive bit rate systems to improve the system of Dassa in the same field of endeavor in order to retrieve portions of data from an edge node when the origin server cannot deliver content (Bjordammen, see ¶88).

Regarding claim 6, Dassa teaches the apparatus according to claim 5, wherein the operations further comprise: 
receiving a live stream request sent by an edge node server of a Content Delivery Network (CDN), wherein the live stream request is sent by a terminal device of a live stream viewing user to the edge node server of the CDN (¶28 - content delivery servers, such as edge cache/streaming server, deliver content and manifest files (e.g., via one or more wired and/or wireless telecommunication networks, not pictured) to IP subscribers 122 or 124. In an illustrative example, content delivery network 120 comprises an access network that includes communication links connecting origin servers to the access network, and communication links connecting distribution nodes and/or content delivery servers to the access network. Each distribution node and/or content delivery server can be connected to one or more adaptive bit rate client devices; e.g., for exchanging data with and delivering content downstream to the connected IP client devices).
Dassa does not explicitly indicate determining whether the object storage server stores an index file of requested live streaming; acquiring, in response to that the object storage server stores the index file of the requested live streaming, the index file of the requested live streaming from the object storage server; and sending the index file of the requested live streaming to the edge node server of the CDN, to cause the edge node server of the CDN to send the index file of the requested live streaming to the terminal device.
However, Bjordammen teaches determining whether the object storage server stores an index file of requested live streaming (¶42 - Upon receiving the manifest file, the subscriber's client device 122, 124 parses the manifest file and determines the chunks to request based on the playlist in the manifest file. The adaptive bit rate client device 122, 124 can fetch a first media segment posted to an origin server for playback. For example, the user may use HTTP Get or Byterange requests to request media segments. Then, during playback of that media segment, the playback device may fetch a next media segment for playback after the first media segment, and so on until the end of the media content); 
acquiring, in response to that the object storage server stores the index file of the requested live streaming, the index file of the requested live streaming from the object storage server (¶34 - packager creates and delivers manifest files. As shown in FIG. 1, the linear packager 108 delivers media and manifest files 107 to the origin server 116. The just-in-time packager 110a delivers media and manifest files 105 via an origin server); and  
(¶40 - content delivery network (CDN) 120 can be communicatively coupled to the origin servers 116, 110b and 128b, and to one or more distribution nodes and/or content delivery servers (e.g., edge servers, or edge cache/streaming servers); ¶42 - adaptive bit rate client device 122, 124 receives the manifest file).
Therefore it would have been obvious at the time invention was filed to combine the teachings of Dassa’s system for computer vision on broadcast video with Bjordammen’s averting ad skipping in adaptive bit rate systems to improve the system of Dassa in the same field of endeavor in order to retrieve portions of data from an edge node when the origin server cannot deliver content (Bjordammen, see ¶88).

Regarding claim 7, Dassa teaches the apparatus according to claim 6.
Dassa modified does not explicitly indicate acquiring, in response to that the object storage server does not store the index file of the requested live streaming, the requested live streaming from the live source station server.
However, Bjordammen teaches wherein the acquiring the live streaming from a live source station server comprises: 
acquiring, in response to that the object storage server does not store the index file of the requested live streaming, the requested live streaming from the live source station server (¶42 - Upon receiving the manifest file, the subscriber's client device 122, 124 parses the manifest file and determines the chunks to request based on the playlist in the manifest file. The adaptive bit rate client device 122, 124 can fetch a first media segment posted to an origin server for playback).
Therefore it would have been obvious at the time invention was filed to combine the (Bjordammen, see ¶88).

Regarding claim 8, Dassa teaches the apparatus according to claim 6, wherein the operations further comprise: 
acquiring sliced files of the requested live streaming (¶49 - In the process of intake, the video is coded and segmented to generate video fragments and index file); and 
Dassa does not explicitly indicate sending the sliced files of the requested live streaming to the edge node server of the CDN, to cause the edge node server of the CDN to send the sliced files of the requested live streaming to the terminal device.
However, Bjordammen teaches sending the sliced files of the requested live streaming to the edge node server of the CDN, to cause the edge node server of the CDN to send the sliced files of the requested live streaming to the terminal device (¶40 - content delivery network (CDN) 120 can be communicatively coupled to the origin servers 116, 110b and 128b, and to one or more distribution nodes and/or content delivery servers (e.g., edge servers, or edge cache/streaming servers). The subscriber, via a respective client device, is responsible for retrieving the media file `chunks,` or portions of media files, from the origin server as needed to support the subscriber's desired playback operations, origin coupled to edge servers).
Therefore it would have been obvious at the time invention was filed to combine the teachings of Dassa’s system for computer vision on broadcast video with Bjordammen’s averting ad skipping in adaptive bit rate systems to improve the system of Dassa in the same field of endeavor in order to retrieve portions of data from an edge node when the origin server cannot deliver content (Bjordammen, see ¶88).

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2019/0221001 issued to Dassa et al. in view of US Patent Publication No. 2015/0067722 issued to Bjordammen et al. and in further view of US Patent Publication No. 2018/0192003 issued to Gero et al.

Regarding claim 10, Dassa teaches the system according to claim 9.
Dassa does not explicitly indicate the edge node server of the CDN is configured to send the live stream request to the HLS source station server; the edge node server of the CDN is further configured to acquire the index file of the requested live streaming from the HLS live source station server, and send the index file of the requested live streaming to the terminal device; the HLS source station server is further configured to determine whether the object storage server stores an index file of requested live streaming, and acquire, in response to that the object storage server stores the index file of the requested live streaming, the index file of the requested live streaming from the object storage server.
However, Bjordammen teaches wherein the system further comprises a terminal device of a live stream viewing user, a scheduling server of a Content Delivery Network (CDN); wherein: 
the edge node server of the CDN is configured to send the live stream request to the HLS source station server (¶40 - content delivery network (CDN) 120 can be communicatively coupled to the origin servers 116, 110b and 128b, and to one or more distribution nodes and/or content delivery servers (e.g., edge servers, or edge cache/streaming servers). The subscriber, via a respective client device, is responsible for retrieving the media file `chunks,` or portions of media files, from the origin server as needed to support the subscriber's desired playback operations. The subscriber may submit the request for content via the internet protocol content delivery network (CDN) 120 that can deliver adaptive bit rate file segments from the service provider or headend to end-user adaptive bit rate client devices, Note:  the internet protocol used is HLS because user uses HTTP requests which are typical for HLS protocol systems);
the edge node server of the CDN is further configured to acquire the index file of the requested live streaming from the HLS live source station server, and send the index file of the requested live streaming to the terminal device (¶67 – linear packager is edge node; just-in-time packager 110a disclosed herein generates a manifest file that is carefully constructed to minimize ad skipping by the client. Because fetching and displaying segments is under client control in adaptive bit rate system, an adaptive bit rate client device may request any content segment described in the manifest or playlist. The control by the client makes it difficult to enforce client behavior from the server as is possible in push mode delivery systems (i.e. traditional VOD over QAM or IPTV). The disclosed just-in-packager 110a includes a mechanism for preventing, or at least dissuading, viewers from skipping ads when viewing content delivered by an adaptive bit rate system);
the HLS source station server is further configured to determine whether the object storage server stores an index file of requested live streaming, and acquire, in response to that the object storage server stores the index file of the requested live streaming, the index file of the requested live streaming from the object storage server (¶42 - adaptive bit rate client device 122, 124 receives the manifest file containing metadata for the various sub-streams which are available. Upon receiving the manifest file, the subscriber's client device 122, 124 parses the manifest file and determines the chunks to request based on the playlist in the manifest file. The adaptive bit rate client device 122, 124 can fetch a first media segment posted to an origin server for playback. For example, the user may use HTTP Get or Byterange requests to request media segments. Then, during playback of that media segment, the playback device may fetch a next media segment for playback after the first media segment, and so on until the end of the media content. This process continues for as long as the asset is being played (until the asset completes or the user tunes away). Note that for live content especially, the manifest file will continually be updated as live media is being made available).
Therefore it would have been obvious at the time invention was filed to combine the teachings of Dassa’s system for computer vision on broadcast video with Bjordammen’s averting ad skipping in adaptive bit rate systems to improve the system of Dassa in the same field of endeavor in order to retrieve portions of data from an origin server when an edge node cannot deliver content (Bjordammen, see ¶88).
Dassa modified does not explicitly indicate the scheduling server of the CDN is configured to parse the live stream domain name into a Virtual Internet Protocol Address (VIP) of the edge node of the CDN, and send the VIP to the terminal device; the terminal device is further configured to send a live stream request to the edge node server of the CDN based on the VIP; the terminal device is configured to send a request for parsing a live stream domain name to the scheduling server of the CDN, wherein the request for parsing a live stream domain name comprises a live stream domain name.
However, Gero teaches the scheduling server of the CDN is configured to parse the live stream domain name into a Virtual Internet Protocol Address (VIP) of the edge node of the CDN, and send the VIP to the terminal device (¶51 - directory service, which may be part of the overlay network or a service associated with a third party, is used to facilitate communications between the peers even if each peer is behind a NAT device. In the relay approach, each client (a peer) has a connection to a directory service. The directory service performs DNS lookups to determine which overlay network relay server (a virtual IP, or VIP) to which each of the clients should connect);
the terminal device is further configured to send a live stream request to the edge node server of the CDN based on the VIP (¶51 - directory service then tells each client the VIP it should use and the VIP the other machine will use);
 the terminal device is configured to send a request for parsing a live stream domain name to the scheduling server of the CDN, wherein the request for parsing a live stream domain name comprises a live stream domain name (¶19 - requesting client browser then makes a content request (e.g., via HTTP or HTTPS) to an edge server associated with the IP address. The request includes a host header that includes the original content provider domain or sub-domain).
Therefore it would have been obvious at the time invention was filed to combine the teachings of Dassa’s system for computer vision on broadcast video with Gero’s dynamic speaker selection and live stream delivery for multi-part conferencing to improve the system of Dassa in the same field of endeavor in order to distribute control information to edge server by allowing content provider to offlaid their content delivery by aliasing given content provider domains or sub-domains that are managed by the service provider’s domain name service (Gero, see ¶13).

Regarding claim 11, Dassa teaches the system according to claim 10.
Dassa does not explicitly indicate wherein the HLS source station server is further configured to acquire, in response to that the object storage server does not store the index file of the requested live streaming, the requested live streaming from the live source station server.
However, Bjordammen teaches wherein the HLS source station server is further configured to acquire, in response to that the object storage server does not store the index file of the requested live streaming, the requested live streaming from the live source station server (¶42 – Upon receiving the manifest file, the subscriber's client device 122, 124 parses the manifest file and determines the chunks to request based on the playlist in the manifest file. The adaptive bit rate client device 122, 124 can fetch a first media segment posted to an origin server for playback. For example, the user may use HTTP Get or Byterange requests to request media segments. Then, during playback of that media segment, the playback device may fetch a next media segment for playback after the first media segment, and so on until the end of the media content because it does not possess the requested chunk).
Therefore it would have been obvious at the time invention was filed to combine the teachings of Dassa’s system for computer vision on broadcast video with Bjordammen’s averting ad skipping in adaptive bit rate systems to improve the system of Dassa in the same field of endeavor in order to retrieve portions of data from an edge node when the origin server cannot deliver content (Bjordammen, see ¶88).

Regarding claim 12, Dassa teaches the system according to claim 10, wherein the HLS source station server is further configured to acquire sliced files of the requested live streaming, and send the sliced files of the requested live streaming to the edge node server of the CDN (¶47-50 – analyzing by the HLS a live stream and sends segments through a content distribution network which is the content delivery system).
Dassa does not explicitly indicate the edge node server of the CDN is further configured to send the sliced files of the requested live streaming to the terminal device.
However, Bjordammen teaches the edge node server of the CDN is further configured to send the sliced files of the requested live streaming to the terminal device (¶40 -  content delivery network (CDN) 120 can be communicatively coupled to the origin servers 116, 110b and 128b, and to one or more distribution nodes and/or content delivery servers (e.g., edge servers, or edge cache/streaming servers). The subscriber, via a respective client device, is responsible for retrieving the media file `chunks,` or portions of media files, from the origin server as needed to support the subscriber's desired playback operations).
Therefore it would have been obvious at the time invention was filed to combine the (Bjordammen, see ¶88).

Conclusion
Examiner’s Note:
Other references of relevance:
USPGPUB 2017/0289299 issued to Xu, X.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARENCE D MCCRAY whose telephone number is (571)270-7280.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/CLARENCE D MCCRAY/            Examiner, Art Unit 2458                                                                                                                                                                                            


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458